[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR JUDGMENT #132
The plaintiff's motion for judgment is denied. Practice Book §10-44 provides in pertinent part that "where an entire complaint. . . . has been stricken. . . . and the party whose pleading has been so stricken fails to file a new pleading. . . . the judicial authority may, upon motion, enter judgment against said party on said stricken complaint." In the present case, because only the second count of the two counts asserted by the plaintiff against the defendant has been stricken, the court will not enter judgment.
THIM, J.